Citation Nr: 0935108	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-38 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to receipt of benefits at the full dollar rate 
pursuant to the provisions of 38 U.S.C.A. § 107 (West  2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
November 2, 1941, to January 2, 1942, from August 16, 1942, 
to January 21, 1943, and from November 16, 1945, to February 
18, 1946.  He was a prisoner of war from August 16, 1942, to 
January 21, 1943.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 administrative determination 
letter of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran served in the military forces of the 
Government of the Commonwealth of the Philippines while in 
the service of the Armed Forces of the United States prior to 
July 1, 1946. 

2.  The Veteran resides in the Republic of the Philippines.  


CONCLUSION OF LAW

The Veteran is not entitled to disability benefits at the 
full-dollar rate, but rather at the 50-cent-on-the-dollar 
rate.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.42, 
3.505 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

As discussed below, this case involves interpretation of 
legal provisions. The United States Court of Appeals for 
Veterans Claims (Court) has held that, in cases where the law 
as mandated by statute, and not the evidence, is dispositive 
of the claim, the VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 
129 (2002).  Accordingly, the provisions of the VCAA do not 
apply in this case.  Because the facts in this case are not 
disputed, there is no reasonable possibility that further 
notice or assistance to the Veteran will further his claim.  

II.  Law and Analysis

Prior to October 2000, the law provided that disability 
compensation payments to veterans who had service with the 
military forces of the Government of the Commonwealth of the 
Philippines while in the service of the Armed Forces of the 
United States prior to July 1, 1946, should be made at the 
rate of $0.50 for each dollar authorized (50-cents-on-the-
dollar rate).  38 U.S.C.A. § 107 (West 1991).  On October 27, 
2000, the President signed Public Law No. 106-377, 114 Stat. 
1441, which amended section 107 to provide full-dollar 
payments of benefits to such a Filipino Veteran who is 
residing in the U.S. and who is either a U.S. citizen or an 
alien lawfully admitted for permanent residence in the U.S.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.42, 3.505 
(2009).


The Veteran in this case is a Filipino who served with the 
military forces of the Government of the Commonwealth of the 
Philippines while in the service of the Armed Forces of the 
United States prior to July 1, 1946.  He has submitted 
documents to support his having attained the status of 
naturalized citizen of the United States (achieving dual 
citizenship status), and that fact is not here disputed for 
purposes of the Board's decision herein.  However, the 
Veteran also effectively concedes that he is a resident of 
the Republic of the Philippines.  As such, he is not entitled 
to the full-dollar benefits provisions as provided for in 
amendments to 38 U.S.C.A. § 107.  Under the plain language of 
38 U.S.C.A. § 107, based on his status as a Veteran of the 
military forces of the Government of the Commonwealth of the 
Philippines while in the service of the Armed Forces of the 
United States prior to July 1, 1946, and based on his 
Philippine residency status, he is entitled to benefits only 
at the statutory 50-cents-on-the-dollar rate.  

The Veteran's service with the military forces of the 
Government of the Commonwealth of the Philippines while in 
the service of the Armed Forces of the United States during 
the applicable period is not in dispute.  He contends, 
however, that notwithstanding the amendments to 38 U.S.C.A. 
§ 107 requiring citizenship or legal resident aliens status 
as well as residence in the U.S. for applicable Veterans of 
the military forces of the Government of the Commonwealth of 
the Philippines to qualify for full-dollar disability 
benefits, he should be entitled to full-dollar disability 
benefits despite his residing in the Philippines, because he 
is a naturalized U.S. citizen.  The Veteran contends, in 
essence, that VA's payment of disability benefits to a 
Filipino-American veteran residing in the Philippines at the 
50-cents-on-the-dollar rate, while paying full benefits to 
their U.S. Veteran counterparts, constitutes discrimination 
on the basis of national origin, and is therefore 
unconstitutional or unlawful.  

However, the U.S. Court of Appeals for Veterans Claims has 
reviewed 38 U.S.C.A. § 107, and found that its provisions 
limiting entitlement to benefits for persons who are veterans 
based on service with the military forces of the Government 
of the Commonwealth of the Philippines while in the service 
of the Armed Forces prior to July 1, 1946, are not violative 
of the U.S. Constitution.  See Dela Pena v. Derwinski, 2 Vet. 
App. 80 (1992), wherein the Court upheld the 
constitutionality of 38 U.S.C.A. § 107(a), following the 
"reasoning and wisdom" of the U.S. Court of Appeals for the 
District of Columbia Circuit in Quiban v. Veterans Admin., 
928 F.2d 1154 (D.C. Cir. 1991) rehearing denied (July 18, 
1991).

Specifically addressing whether the 38 U.S.C.A. § 107 
provisions limiting benefits to Filipino veterans at a 50-
cents-on-the-dollar rate are constitutional as applied to a 
Filipino veteran who is now a U.S. citizen, the Court, in 
Florentino v. Brown, 7 Vet. App. 369 (1995), noted that the 
appropriate standard of review for such statutes is one of 
"rational basis" - whether the Federal Government had a 
rational basis for limiting rights under the Federal 
statutory benefits scheme, as follows:

This case presents the question of whether § 
107(a) is constitutional as applied to the 
appellant, a Filipino veteran who is now a U.S. 
citizen.  Having jurisdiction to review the 
July 30, 1993, [Board] decision, this Court is 
empowered to interpret constitutional 
provisions "to the extent necessary to its 
decision and when presented."  38 U.S.C. § 
7261(a)(1); cf. In re Wick, 40 F.3d 367 (Fed. 
Cir. 1994); Mayer v. Brown, 37 F.3d 618 (Fed. 
Cir. 1994).
	
It is well established that "[w]hen . . . 
legislation [involving governmental payment of 
monetary benefits] is challenged on equal 
protection grounds as being violative of the 
Fifth Amendment, the rational basis standard is 
the appropriate standard of judicial review."  
Talon v. Brown, 999 F.2d 514, 517 (Fed. Cir.) 
(citing United States R.R. Retirement Bd. v. 
Fritz, 449 U.S. 166, 176 (1980)), cert. denied, 
114 S.Ct. 643 (1993); Califano v. Torres, 435 
U.S. 1, 5 (1978); Quiban v. Veterans Admin., 
928 F.2d 1154, 1159-61 (D.C. Cir. 1991).  
Section 107(a) has been held to be 
constitutional by the Court of Appeals for the 
District of Columbia Circuit, the Court of 
Appeals for the Federal Circuit, and by this 
Court.  Id.; Talon, supra; Dela Pena v. 
Derwinski, 2 Vet. App. 80 (1992).

Florentino at 370.

The Court then found that the fiscal savings to the U.S. 
Treasury realized from by the 50-cent-on-the-dollar rate of 
benefits payments for that classification of Filipino 
veterans constitute a sufficient rational basis for the law, 
and accordingly found those provisions of the law to not be 
in violation of the U.S. Constitution.  Florentino at 370.  
The Court has subsequently upheld this reasoning, and has 
noted the established case law for fiscal restraint as a 
constitutionally permissible rational basis for restricting 
benefits between classes of Veterans:  "[R]estricting the 
payment of VA benefits in the interest of saving federal 
resources ha[s] been held constitutional even where disparate 
treatment may result.  R. at 13; see also Quiban v. Veterans 
Administration, 928 F.2d 1154 (D.C. Cir. 1991); Strott v. 
Derwinski, 1 Vet. App. 114 (1991)."  Fischer v. West, 11 
Vet. App. 121, 123 (1998).  The Court, in Talon, supra at 
517, quoted from the Supreme Court to the effect that that 
there is a "strong presumption of constitutionality" 
attending laws providing for governmental payment of monetary 
benefits. 

Because the Court has found 38 U.S.C.A. § 107 to be 
Constitutional as applied to the 50-cent-on-the-dollar 
benefits payments for Filipino Veterans even where, as is in 
the instant case, the Veteran is a U.S. citizen, the law is 
well settled as applicable to this case, with the 38 U.S.C.A. 
§ 107 clearly limiting benefits for the Veteran to the 50-
cents-on-the-dollar rate.  

There is no dispute as to the facts in this case.  Though the 
Veteran is a U.S. Citizen, he is a Filipino Veteran who 
served with the military forces of the Government of the 
Commonwealth of the Philippines while in the service of the 
U.S. Armed Forces prior to July 1, 1946.  The Veteran's VA 
benefits are thus limited to the 50-cents-on-the-dollar rate 
under 38 U.S.C.A. § 107.  Because the facts are not in 
dispute, the claim of entitlement to VA benefits at a full-
dollar rate must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to VA benefits at the full-dollar rate is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


